Case 3:19-cv-00384-SMY Document 144 Filed 07/21/21 Page 1 of 2 Page ID #318




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KODY WALSH,                                     )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 3:19-cv-00384-SMY
                                                 )
 JUSTIN KEMPFER, et al.,                         )
                                                 )
                        Defendants.              )



 LUIS PADIN,                                     )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 3:19-cv-00504-SMY
                                                 )
 JUSTIN KEMPFER, et al.,                         )
                                                 )
                        Defendants.              )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter comes before the Court on the Motion to Consolidate Solely for Discovery

Purposes (Doc. 122) filed by Defendants Justin Kempfer, George Dudzinski, Bradley Warhausen,

Dane Walls, John Powell, Christopher Roth, John Caraway, Joshua Meade, Wesley Cowan, Sean

Starkweather, Tyler Jones, and Lance Phelps. Defendants seek to consolidate this case with Padin

v. Kempfer, No. 3:19-cv-00504-SMY. Plaintiffs have not filed an objection to the motion.

       Pursuant to Federal Rule of Civil Procedure 42(a), a court may consolidate actions when

they “involve a common question of law or fact.” Kody Walsh and Luis Padin allege violations

of their civil rights arising from the same series of events at Menard Correctional Center. Both

cases involve a challenge to the same constitutional rights and concern the same questions of fact

                                           Page 1 of 2
Case 3:19-cv-00384-SMY Document 144 Filed 07/21/21 Page 2 of 2 Page ID #319




and law.

       Accordingly, Defendant’s Motion to Consolidate Solely for Discovery Purposes (Doc.

122) is GRANTED and Case Numbers 3:19-cv-00384-SMY and 3:19-cv-00504-SMY are hereby

CONSOLIDATED for discovery purposes. The Clerk of Court is DIRECTED to file a copy of

this Order in Case Numbers 3:19-cv-00384-SMY and 3:19-cv-00504-SMY.

       IT IS SO ORDERED.

       DATED: July 21, 2021

                                                s/ Staci M. Yandle
                                                STACI M. YANDLE
                                                United States District Judge




                                       Page 2 of 2
